Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 08/06/2018. Claims 1, 14 and 16 are independent claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/10/2022 has been entered.
Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include L'Heureux, Zhang, Chen and Petersen.
L’Heureux discloses the wireless router may authenticate a client device based on a device identifier and/or authenticate a user based on user credentials obtained via a login interface presented by the client device. The device identifier is one of first impression to the wireless router, the method at 214 may include registering the device identifier at the wireless router, for example, by associating the device identifier with a device profile created at 216. The device identifier registered by the wireless router may be referred to as the registered device identifier for the client device. The user registration interface may be presented by the client device, such as via a display device, (see Heureux: Col. 3 line 1-60 and Col. 4 line 6-55). 
Zhang discloses techniques for providing calendar data to devices associated with subscriptions to an electronic channel may be provided. Data from an electronic calendar associated with a channel is accessed. The channel is associated with a plurality of content items that are transmitted to each of a set of subscriber computing devices for display while the subscriber computing device is in a display state. Each subscriber computing device in the set of subscriber computing devices can be associated with a subscription to the channel. The content item/content include an image, video, stream of data, audio, text, or other data provided to a computing device in an electronic. One or more user preferences (e.g., display durations for individual content items, across channel sequence type, triggers for entering display state, etc.), a point total, interests, login information (e.g., for a social networking website, for an email account and/or for a calendar account), identifications of one or more contacts (e.g., email addresses). A "channel" may be a pipeline between a server and a computing device that provides one or more content items to the computing device. A user or device identifier to search for a user profile amongst a set of profiles, which is multiple profiles, (see Zhang: Para. 0038-0042, 0066-0071, 0082-0102, 0103-0117, 0166 and 0209).
Chen discloses content management system 106 can support connections from a variety of different client devices, such as desktop computers; mobile computers; mobile communications devices, e.g. mobile phones, smart phones, tablets; smart televisions; set-top boxes; and/or any other network enabled computing devices. User can also view or manipulate content via a web interface (e.g., graphical user interface) generated and served by user interface module 122. The various content management services, a user can create an account with content management system 106. The account information can be maintained in user account database. Content management system 106 can also include authenticator module 126, which can verify user credentials, security tokens, API calls, specific client devices, and so forth, to ensure only authorized clients and users can access files. websites and other software present information through graphical user interfaces. The graphical user interfaces can be invoked or accessed from different locations around the world, (see Chen: Para. 0016, 0019 and 0026).
Petersen discloses communications between a social media service or provider {e.g., Twitter®, Facebook®) or other resource (e.g., web page) and one or more content providers. The provided can provide an interface element, such as a button, for use in a social media communication (e.g., a tweet, a post, etc ....). The interface element can be associated with an identifier of one or more of, a content item, a user, a provider, and the like. users can greet, participate in conversations, share links, as well as provide commentary. A user specific identifier can identify a class of service, such as an account tier, subscription tier, and/or the like. A user device 108 can comprise a computing device e.g., desktop computer, workstation), laptop, tablet device, mobile device {e.g., mobile phone), smart device {e.g., smart phone, smart watch, smart glasses, smart accessory), set top box, digital streaming device, television, and/or the like. The intermediary device 116 can comprise an authentication unit 120 configured to authenticate a user (e.g., user requesting content). The authentication unit 120 can be configured to receive user information, such as one or more user specific identifiers (e.g., based on an interaction with the interface element). The user devices can comprise an interface unit configured to provide (e.g., render) a user interface for a user. The account unit 104 can comprise a database comprising user account information, such as login credentials, user history, user preferences, user identifiers, and the like. The user can access the content directly from the user device or from another user device, such as a smart phone, tablet, or television. The intermediary server can log that the user has accessed the content via the content provider, (see Petersen: Para. 0045-0069).
The prior art does not disclose or fairly suggest: “storing a plurality of activity profiles, associated with two or more devices associated with the same user account, comprising (i) the first activity profile associated with the first content interface displayed via the first device and (ii) the second activity profile associated with the second content interface displayed via the second device, wherein the plurality of activity profiles is associated with the content items database of the user account; receiving a first request to access the application, from the first device; responsive to the first request, selecting the first activity profile associated with the first content interface displayed via the first device, from the plurality of activity profiles associated with the two or more devices associated with the same user account, based upon a determination that the first request is associated with the first content interface displayed via the first device.” For this reason, claim 1 is allowed. Claim(s) 2-13 depend on an allowed independent claim 1.
The prior art does not disclose or fairly suggest: “storing the first list of content items associated with the second device associated with the user account having the content items database; receiving a first request to access the application, from the second device; responsive to the first request, selecting the first list of content items associated with the second device, from a plurality of lists associated with the same user account, based upon a determination that the first request is associated with the second device.” For this reason, claim 14 is allowed. Claim 15 depend on an allowed independent claim 14.
The prior art does not disclose or fairly suggest: “storing a plurality of activity profiles, associated with two or more devices associated with the same user account, comprising (i) the first activity profile associated with the first content interface displayed via the first device and (ii) the second activity profile associated with the content displayed via the second device, wherein the plurality of activity profiles is associated with the content items database of the user account; receiving a first request to access the application, from the first device; responsive to the first request, selecting the first activity profile associated with the first content interface displayed via the first device, from the plurality of activity profiles associated with the two or more devices associated with the same user account, based upon a determination that the first request is associated with the first content interface displayed via the first device.” For this reason, claim 16 is allowed. Claim(s) 17-20 depend on an allowed independent claim 16. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164